Citation Nr: 0609632	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) as of May 3, 2002, and 
an evaluation in excess of 30 percent as of January 1, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 RO decision which established 
service connection for PTSD and assigned a 10 percent rating 
effective May 3, 2002, and a March 2004 RO decision which 
assigned a 30 percent rating effective January 1, 2004.  The 
veteran is contesting the initial evaluations assigned.  The 
Board notes that although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in June 2005 via video 
teleconference.  In August 2005, the Board remanded this case 
to the RO for further evidentiary development.


FINDINGS OF FACT

1.  As of May 3, 2002, the veteran's PTSD has been manifested 
by a global assessment of function (GAF) score ranging from 
65 to 67 and by a disability picture characterized primarily 
as no more than mild.

2.  As of January 1, 2004, the veteran's PTSD has not been 
manifested by symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in establishing 
effective work and social relationships.


      CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD as of May 3, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 30 percent for 
PTSD as of January 1, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the entire 
body of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, and the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Factual Background 

In late 2001, the veteran received psychological treatment 
for PTSD.  During the initial treatment sessions, he was 
oriented and engaged, well-groomed, and displayed normal 
speech and thought processes.  He complained of symptoms 
including depression, irritability, bad dreams, and some 
sleep problems.

In May 2002, the veteran filed a claim of service connection 
for PTSD.

During a January 2003 VA psychiatric examination, the veteran 
reported flashbacks when seeing bulldozers, nighttime 
awakenings, monthly nightmares, intrusive thoughts twice a 
month, hypervigilance, a startle response, irritability in 
the past, depression, and anxiety.  He disliked crowds and 
reported estrangement from others.  He avoided war movies and 
news of the current war.  He complained of problems with 
memory and concentration.  The veteran reported that he had 
been taking psychotropic medications for 18 months and 
indicated that his mood was good.  On objective examination, 
he was alert, oriented, cooperative, and well-groomed.  His 
eye contact was good.  Speech and thought processes were 
normal.  Affect was appropriate.  There was no evidence of 
delusions or hallucinations.  The veteran denied suicidal and 
homicidal ideation.  The examiner diagnosed chronic mild PTSD 
and assessed a GAF score of 67.

At a February 2003 VA psychological counselling session, the 
veteran reported sleep disturbance, waking during the night, 
and distressing dreams.  Medication did provide relief, 
however.  Construction sights elicited flashbacks.  The 
veteran reported anxiety associated with fears of gas attacks 
during the invasion of Iraq.

An April 2003 report of a psychologist indicated that the 
veteran's PTSD symptoms included nightmares, flashbacks, 
intrusive thoughts, anxiety, loss of interest, emotional 
numbness, confusion, difficulty in thinking, low self-esteem, 
isolation, and alienation from others.

In May 2003, the veteran appeared depressed but was oriented 
and open during a VA psychological counselling session.

During an October 2003 VA psychological counselling session, 
the veteran indicated that bulldozers continued to cause 
flashbacks.  He displayed symptoms of  anxiety and 
depression.  He indicated improved mood with use of his 
medication.

In January 2004, the veteran reported reexperiencing wartime 
events, concentration problems, memory loss, personality 
changes, sexual problems, and fear of crowds.  The examiner 
diagnosed PTSD and noted anger, irritability, flashbacks, 
intrusive thoughts, isolation, alienation, periods of 
depression, as well as difficulty thinking, concentrating, 
and remaining "on task."  

During a January 2004 VA psychiatric examination, the veteran 
reported a good relationship with his wife, daughter, and 
grandchildren.  He denied having any close friends but 
indicated having casual social contact with neighbors.  The 
veteran was retired but indicated that he did yard work and 
volunteer work for Meals on Wheels.  He indicated that he 
avoided crowds, complained of flashbacks upon seeing 
bulldozers, and indicated that he would not get sufficient 
sleep without medication.  He had a startle response to loud 
noise.  Objectively, the veteran was alert, oriented, and 
attentive.  His mood was mildly dysphoric.  Eye contact was 
good, and the veteran was cooperative and pleasant.  His 
thought processes were logical and coherent and without 
evidence of delusions or hallucinations.  The veteran denied 
homicidal and suicidal ideation.  His memory and 
concentration were intact.  The examiner diagnosed mild PTSD 
and depression by history.  There was no evidence of 
depression on examination.  The examiner assessed a GAF score 
of 65 and commented that the veteran's PTSD-related 
symptomatology was mild.  The veteran was considered 
competent to handle his own funds.

At a June 2005 hearing, the veteran testified that his PTSD 
symptoms had worsened since his last VA psychiatric 
examination in January 2004.  He reported panic attacks that 
were more frequent.  He asserted that he would not be doing 
as well as he was if he had not been living near a lake.  
According to him, the water had a tranquilizing effect.  He 
described a good relationship with his wife of almost six 
decades.  Regarding his routine, the veteran maintained his 
yard and delivered meals to 22 needy people.  He did not play 
bridge with his wife because he could not sit still; he 
stated that he had to be active.  The veteran indicated that 
he had not sought any treatment for his PTSD in six months.  

During a September 2005 VA psychiatric examination, the 
veteran stated, "Well, I do pretty good until I see a piece 
of heavy equipment and then I have a flashback."  The 
examiner commented that the veteran's claimed flashbacks 
amounted to intrusive thoughts.  These intrusive thoughts 
occurred several times a week.  The veteran denied 
difficulties with sleep but reported nightmares approximately 
once a month.  There were no symptoms of flashbacks, 
according to the examiner.  The veteran stated that he did 
not feel comfortable in crowds, was isolated from his wife, 
had problems with mild anger, and had periods of anxiety.  He 
reported a startle response to noise and avoided television 
programs that depicted heavy equipment.  The veteran reported 
outpatient mental health treatment since 2001 but denied any 
psychiatric hospitalizations.  As of the examination date, 
the veteran had been married for 59 years and indicated that 
the marriage was good.  He was retired, and, according to the 
examiner, was capable of performing the activities of daily 
living independently and regularly.

The examiner noted that the veteran was oriented in all 
spheres.  His speech, memory, affect, and thought processes 
were normal.  The veteran was logical and goal-directed.  The 
veteran reported mild to moderate dysphoria but denied other 
symptoms of depression.  He denied suicidal and homicidal 
ideation.  

The examiner diagnosed chronic mild PTSD and depressive 
disorder not otherwise specified and assigned a GAF score of 
65.  The examiner commented that the veteran's disability 
picture was consistent with that seen on previous 
examinations.  The veteran was deemed competent to handle his 
own funds.

Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated 10 
percent disabling by the RO under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 effective May 3, 2002, and 30 percent 
effective January 1, 2004.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows:

A 50 percent rating is assigned in cases in which there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent rating is assigned in cases in which there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 10 percent rating is assigned in cases in which there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 
61 and 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

From May 3, 2002, to December 31, 2003, the record reflects 
that the veteran's PTSD has been consistently depicted as 
mild.  Specifically, a VA compensation examination performed 
in January 2003 reflects that, on objective evaluation, the 
veteran was alert, oriented, and well-groomed.  There were no 
noted cognitive or memory problems.  He had normal speech and 
thought processes, and an appropriate affect.  Notably, his 
GAF score was 67, and such is indicative of mild impairment.  
Objective symptoms, such as the aforementioned, reflect no 
more than a mild disability picture with the need for 
medication to control symptoms; and such symptoms are 
appropriately rated as no more than 10 percent disabling.  

Although the veteran had some subjective complaints of 
depression and sleep problems, there is no objective evidence 
of anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The 
objective evidence on file clearly shows that the veteran 
consistently presented for examination and treatment in a 
well-groomed manner (i.e., he did not have deficiencies in 
the area of self-care).  He was cooperative and had an 
appropriate affect.  He did not display a depressed mood.  
Panic attacks are not mentioned.  The criteria for an 
increased rating, to 30 percent, are not met as of May 3, 
2002; the evidence more nearly approximates the criteria for 
a 10 percent rating. 

As of January 1, 2004, psychological treatment notes appear 
to reflect an increase in the veteran's PTSD symptomatology. 
Specifically, private treatment notes dated in early 2004 
reflect objective evidence of memory and concentration 
problems, anger, irritability, and some sexual problems.  At 
a September 2005 VA examination it was noted that he had mild 
to moderate dysphoria. These symptoms more closely resemble 
the criteria for a 30 percent PTSD evaluation, which 
encompasses such symptoms as depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss.  Id.  Indeed, the RO 
assigned a 30 percent rating for PTSD as of January 1, 2004, 
and such a rating is appropriate.

An increased rating to 50 percent rating is not warranted as 
of January 1, 2004.  A 50 percent evaluation contemplates 
such symptoms as flattened affect, abnormal speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, and impaired judgment.  Manifestations such 
as these are simply absent.  While the veteran has at times 
suffered from memory problems and impaired concentration, he 
lacks most of the symptoms associated with a 50 percent PTSD 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
the veteran complained of panic attacks during his Board 
hearing, the medical evidence is otherwise devoid of any 
evidence of panic attacks.  Moreover, in the Board's view, 
the veteran's GAF scores are simply inconsistent with a 50 
percent is evaluation for PTSD.  The veteran's high GAF 
scores indicating mild disability, his ability to handle his 
funds independently, lack of psychiatric hospitalizations, 
and apparent ability to function quite well in his daily life 
weigh against the assignment of a 50 percent evaluation at 
any time.  Id.; Fenderson, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2002 and June 2003.  Those 
letters advised the veteran of the information and evidence 
was needed to substantiate his claim and of his and VA's 
respective duties for obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decisions on appeal, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
the claim for increase was denied and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC and the latest SSOC.  

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of this appeal.  When 
considering the notification letters, the rating decisions on 
appeal, the statement of the case, and the supplemental 
statements of the case as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give claimants of VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board acknowledges that the notice letters pertained to 
the initial service connection claim and not to the matter of 
entitlement to higher initial evaluations.  In the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection.  
In addition, via the SOC, SSOC and various letters, he 
was essentially provided with notice of the type of 
evidence necessary to establish a higher initial rating. 
With regard to notice regarding effective date matters, 
it is acknowledged that the veteran may not have 
received adequate information.   Despite the inadequate 
notice provided to the veteran on such a matter, the 
Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for higher initial evaluations; as such, any 
questions as to the appropriate effective date to be 
assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file as are VA treatment records.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded three VA psychiatric examinations in 
connection with his PTSD.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claim in this 
decision.




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for PTSD as of May 3, 2002, 
is denied.

A rating in excess of 30 percent for PTSD as of January 1, 
2004, is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


